Citation Nr: 0830800	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  06-18 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than June 13, 2002 
for the grant of service connection for cognitive disorder 
and PTSD as residuals of a head injury, to include whether 
there was clear and unmistakable error (CUE) in a November 
1964 rating decision which granted service connection and 
assigned a noncompensable rating for a scar as a residual of 
head injury.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran 




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from July 1958 and June 
1962.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran testified at a hearing before the undersigned 
Veterans Law Judge at the RO in May 2008.  A transcript is of 
record.

Although, without a perfected appeal, the CUE issue is not 
properly before the Board, for the sake of efficiency and 
since the veteran's intent is clearly to achieve an effective 
date of September 1964, the Board finds that the claim for an 
earlier effective date also involves the unadjudicated CUE 
component.  Therefore, the Board has recharacterized these 
matters consistent with the veteran's appellate assertions.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In written argument dated in July 2007, the veteran raised 
the issue of CUE in the November 1964 rating action that 
granted service connection for a scar as a residual of a head 
injury and assigned a noncompensable evaluation, effective 
September 1964.  The veteran contends that the 1964 rating 
action was clearly and unmistakably erroneous in that it did 
not take into account the now-acknowledged traumatic brain 
injury and all the associated physical and cognitive 
limitations.  

However, the RO has not adjudicated the CUE issue, which the 
Board finds is inextricably-intertwined with the issue of an 
earlier effective date for the grant of service connection 
for cognitive disorder and PTSD as residuals of a head 
injury, which is ripe for Board review.  The CUE issue must 
thus be initially adjudicated by the RO prior to an appellate 
decision on the earlier effective date issue, as a finding of 
CUE in the November 1964 rating action would have a 
significant impact on the issue on appeal.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a 
decision on one issue would have a "significant impact" 
upon another, and that impact in turn could render any 
appellate review on the other claim meaningless and a waste 
of judicial resources, the two claims are inextricably 
intertwined).

Accordingly, the case is REMANDED for the following action:

1.  If necessary, issue to the veteran 
additional VCAA notice with regard to his 
CUE claim, such as providing the veteran 
with updated notice of what evidence has 
been received and not received by VA, as 
well as who has the duty to request 
evidence, and what development must be 
undertaken by VA in accordance with 
applicable case law.  See generally 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5103, 5103A; 38 C.F.R. § 3.159. 

2.  After completion of the required 
notice, with consideration of all 
evidence added to the record subsequent 
to the last supplemental statement of the 
case (SSOC), the AMC/RO must adjudicate 
the issue(s) listed on the above title 
page.  If the claim remains denied, the 
AMC/RO should issue an appropriate SSOC 
and provide the veteran an opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


